Name: Regulation (EEC) No 2007/75 of the Commission of 31 July 1975 laying down detailed rules for the application of an export levy on starches
 Type: Regulation
 Subject Matter: plant product;  EU finance
 Date Published: nan

 1 . 8 . 75 Official Journal of the European Communities No L 203/7 REGULATION (EEC) No 2007/75 OF THE COMMISSION of 31 July 1975 laying down detailed rules for the application of an export levy on starches Whereas under Regulation (EEC) No 1955/75 the production refund to be taken into consideration in the new Member States is the production refund appli ­ cable in the Community as originally constituted less the relevant compensatory amount ; Whereas use should be made of the possibility of fixing export levies in advance in the light of market conditions and of the exigencies of international trade, particularly for the purpose of concluding long-term contracts ; Whereas Commission Regulation (EEC) No 645/75 (6) of 13 March 1975 laid down common methods of applying export levies and taxes for agricultural products, whereas the provisions of this Regulation apply to export levies for starch products ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/ 67/EEC (') °f June 1967 on the common organiza ­ tion of the market in cereals, as last amended by Regu ­ lation (EEC) No 665/75 (2 ) ; Having regard to Council Regulation No 359/ 67/EEC (3 ) of 25 July 1967 on the common organiza ­ tion of the market in rice, as last amended by Regula ­ tion (EEC) No 668/75 (4 ) ; Having regard to Council Regulation (EEC) No 1 955/75 (5 ) of 22 July 1975 on production refunds in the cereals and rice sectors, and in particular Article 8 (a) thereof ; Whereas Article 6 (2) of Regulation (EEC) No 1955/75 provides that if world market prices for maize and common wheat or for broken rice appreciably and persistently exceed their respective threshold prices, minus the production refund ; Whereas, if the import levy on the basic product is more than 3 units of account/metric ton less than the amount of the production refund and if this situation continues for at least a fortnight, the conditions required by Article 6 (2) of Regulation (EEC) No 1 955/75 for the introduction of an export levy may be considered as fulfilled ; Whereas the method of calculating the export levy in the situation oulined above must be defined ; whereas, to that end , a fixed rate system should be adopted on similar lines to that in force for calculating the import levy and the export refund on products processed from cereals and from rice ; Whereas to ensure that the calculation of the export levy is as up to date as possible , it should be based on price factors valid during the week preceding that on fixing ; whereas it should be allowed to remain in force for one week only so that it may be adjusted to any world market price fluctations ; HAS ADOPTED THIS REGULATION : Article 1 1 . The export levy provided for in Article 6 (2) of Regulation No 1955/75 shall be introduced when it is found that the import levy on maize , common wheat or broken rice is at least 3 units of account/metric ton less than the amount of the production refund valid in the current month and that the average of the levies valid in the immediately following fortnight is at least 3 units of account/metric ton less than the average of the production refund valid in that fort ­ night . 2 . (a ) The export levy shall be equal , per metric ton of basic product, to the difference between the production refund valid on the day on which this export levy is fixed and the average of the import levies applicable on the seven days preceding the dav it comes into force . ( «) OJ No 117, 19 . 6 . 1967, p. 2269/67 . ( : ) OJ No L 72, 20 . 3 . 1975 , p. 14 . (  ') O'J NO 174, 31 . 7 . 1967, p. 1 . {*) O'L No L 72, 20 . 3 . 1975, p. 18 . (M O'L No L 200, 31 . 7 . 1975, p. 1 . (") OJ No L 67 , 14 . 3 . 1975 , p. 16 . No L 203/8 Official Journal of the European Communities 1 . 8 . 75 (b) This difference shall then be multiplied for the products mentioned in Article 1 by the coeffi ­ cients relating to these products shown in column 4 of the Annex to Regulation (EEC) No 1052/68 ('), as last amended by Regulation (EEC) No 980/75 (2 ). The export levy shall be altered if application of the provisions of paragraph 2 (a) entails an increase or a reduction of more than 0-8 unit of account per metric ton of basic product . 3 . For the new Member States, the import levy and the production refund referred to in the preceding paragraphs shall be the levy and the refund on the product in question less the relevant accession/ compensatory amount. Article 2 The export levy shall be fixed by the Commission once a week . Article 3 1 . The export levy may be fixed in advance . The export levy on the products referred to in Article 1 shall be fixed in advance, at the request of the party concerned, when application for a licence is made, in respect of exports to be effected during the period of validity of that licence . In that case, the amount of the levy fixed in advance shall be that which applies on the day on which appli ­ cation for the export licence is made . 2 . In the case of modification to the production refunds specified in Article 1 of Regulation (EEC) No 1955/75 between the day of application and the day of export, the export levy fixed in advance shall be adjusted . This adjustment shall be made by increasing or decreasing the prefixed amount of the levy by the difference resulting from such modification , this differ ­ ence being multiplied by the coefficient shown in column 4 of the Annex to Regulation (EEC) No 1052/68 for the products in question . Article 4 Regulation (EEC) No 1981 /74 is hereby repealed with effect from the dates shown in Article 5 for the products mentioned . Article 5 This Regulation shall enter into force on :  1 August 1975 for products coming under Regula ­ tion No 120/67/EEC,  1 September 1975 for products coming under Regulation No 359/67/EEC. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') O ) No 179 , 25 . 7 . I96S , p . K. ( ¢') O'j No I. 95 . 17 . 4 . 1975 , p . I.